DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 and 10 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  That the lock manager modifies the lock metadata in response to determining that the second write lock request has been re-sent on behalf of the second accessor and the lock manager has confirmed that the first validity period has expired [rules/criteria of the locking policy].  According to Figs. 5a – 5c and accompanying description in at least paragraph [0054], it is the detection of the expiration of the validity period that allows the re-sent lock request to be successful.  Claim 9 describes the missing parts of the method and is not rejected as such.  Alternatively, paragraph [0033] indicates that the lock manager makes a check whether concurrent lock granting rules/criteria of the locking policy are satisfied when a write lock request is received from an additional data accessor for a currently-locked data object (e.g., if the validity period of the current primary owner’s lock has expired).  The specification appears to indicate that either the accessor or the lock manager must make a check of the validity period (or that some lock granting rules/criteria of the locking policy are satisfied) before the lock metadata is modified and that is the step that is missing from the claims.  
Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  That the lock manager modifies the lock metadata in response to determining that the second write lock request has been re-sent on behalf of the second accessor, wherein the second write lock request is re-sent based at least in part on a detection that the first validity period has expired.  According to Figs. 5a – 5c and accompanying description in at least paragraph [0054], it is the detection of the expiration of the validity period that allows the re-sent lock request to be successful and furthermore there are no examples where the initial second request is granted without being re-sent.  Alternatively, paragraph [0033] indicates that the lock manager makes a check whether concurrent lock granting rules/criteria of the locking policy are satisfied when a write lock request is received from an additional data accessor for a currently-locked data object (e.g., if the validity period of the current primary owner’s lock has expired).  The specification appears to indicate that either the accessor or the lock manager must make a check of the validity period (or that some lock granting rules/criteria of the locking policy are satisfied) before the lock metadata is modified and that is the step that is missing from the claims.
Allowable Subject Matter
Claims 1 – 5 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement (repeated from the prior office action) of reasons for the indication of allowable subject matter:  Claim 1 describes a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices implement a lock manager configured to: obtain an indication, via one or more programmatic interfaces, of a locking policy for a plurality of data stores of a distributed computing environment, wherein the plurality of data stores includes a first data store, wherein respective versions of a data object are stored at one or more data stores of the plurality of data stores, and wherein the locking policy indicates at least a validity period-based criterion for granting co-ownership of write locks; receive a first write lock request directed to a first data object on behalf of a first accessor, wherein the first write lock request indicates the first data store as a target data store; in response to a determination that the first data object is unlocked, store lock metadata associated with the first data object in accordance with the locking policy, indicating at least (a) the first accessor as a primary owner of a write lock on the first data object with respect to the first data store and (b) a first validity period of a primary ownership of the write lock; in response to a second write lock request directed to the first data object on behalf of a second accessor before the write lock has been released, transmit at least a portion of Jenkins US Patent No. 9658899 (cited in IDS filed 6/24/2021) describes a lock management method that may include the client application/process enqueueing on the lock or polling for the lock until it is released but does not teach or suggest all of the limitations presented in the claim.  Lan et al. US Patent Application Publication No. 2018/0234503 describes that a first write lock request and a second write lock request carry a lock lease, where the lock lease is used to indicate a validity period of the write lock; The lock server may release an expired write lock of the first client according to the lock lease to prevent the first client from occupying the write lock for a long time but does not teach or suggest all of the limitations presented in the claim.  Sankararaman US Patent Application Publication No. 2013/0007090 describes a lock management method of checking if a current owner is online and if after a wait period it is still not online the write locks are caused to expire Chang et al. US Patent Application Publication No. 2013/0060742 describes that the lock service can determine whether a lease record has expired by obtaining a current time and determining whether the current time is before the end lease time of the record; If the current time is before the end lease time, then the lock service informs the transaction orchestrator that the acquire lock operation failed but does not teach or suggest all of the limitations presented in the claim.  Chan et al. US Patent Application Publication No. 2010/0161573 describes a system requesting a lock on a shared resource; in response to receiving a request, granting said lock on said shared resource to a lock holder, and establishing a lock lease period associated with said lock; determining that the lock lease period has expired; and in response to determining that the lock lease period has expired, performing one or more lock lease expiration procedures but does not teach or suggest all of the limitations presented in the claim.  Rawat et al. US Patent Application Publication No. 2010/0017409 describes a situation in which a current lock lease owner may lose its lease by failing to heartbeat but does not teach or suggest all of the limitations presented in the claim.  Mason, JR. et al. US Patent Application Publication No. 2016/0154817 describes a system including intercepting a second local lock request initiated by a second user of a second local file system, the second local lock request for write access to the shared file, the second local lock request having a second local protocol but does not teach or suggest all of the limitations presented in the claim.  Baldassarre et al. US Patent Application Publication No. 2020/0280613 describes that as a master broker periodically updates its lease, the slave broker checks periodically to see if the lease has expired but does Samuels US Patent Application Publication No. 2010/0274772 describes that a lock manager allows multiple disparate user agents to have synchronized access to the same data by passing metadata traffic (locks) that allow one user agent to cache data objects speculatively; one type of lock are concurrent write locks, which indicate a desire to read and update the resource, but also allows other processes to read or update the resource but does not teach or suggest all of the limitations presented in the claim.  
Response to Arguments
Applicant argues, with respect to the rejections of claims 6 – 8, 10 – 20 under 35 U.S.C. paragraph 112(b), that the rejection was improper because there was another embodiment where the expiration of the validity period is not communicated to the accessor.  However, as Examiner has pointed out in the amended rejections above, the additional embodiment still indicates that there is a missing step from the claims.  Some part of the system must determine that the lock granting rules/criteria of the locking policy are satisfied before the lock metadata is modified.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rv
February 14, 2022
/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136